Rtjssell, C. J.
The plaintiff’s petition prayed for an interlocutory injunction to prevent the defendant from proceeding in the prosecution of a dispossessory warrant. The testimony in proof of the respective claims of the plaintiff and the defendant to possession of the premises in question is in sharp and striking conflict. The case falls within the well-settled rule of this court, that the discretion of the trial judge in granting or refusing an injunction upon conflicting evidence will not be interfered with, unless there is a manifest abuse of discretion.

Judgment affirmed.


All the Justices concur.